Citation Nr: 1302644	
Decision Date: 01/24/13    Archive Date: 01/31/13

DOCKET NO.  10-36 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for arthritis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran and G.B.


ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1973 to August 1976; from July 1978 to July 1980; and from August 1980 to August 1995. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in July 2008 of a Department of Veterans Affairs (VA) Regional Office (RO).

In March 2012, the Veteran testified before the undersigned Veterans Law Judge.  A copy of that transcript is of record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran was afforded a VA examination in July 2010 in order to determine the etiology of his arthritis.  In the examination report, the examiner remarked upon the multiple records of in-service treatment for musculoskeletal complaints and the Veteran's post-service diagnosis of rheumatoid arthritis.  The examiner concluded that the Veteran's rheumatoid arthritis was not related to any of his in-service complaints.  He supported this conclusion by stating that there was no evidence to correlate the Veteran's current diagnosis to his in-service musculoskeletal complaints.  

The examination is inadequate.  The examiner stated that there was no evidence linking the Veteran's service to his present condition.  In so doing, the VA examiner improperly dismissed the Veteran's lay statements that he had musculoskeletal symptoms in service and since his discharge.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Once VA has provided a VA examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  If, as here, VA examinations are inadequate, the Board's only recourse is to remand the case.  An additional VA examination is required before the Veteran's claims may be adjudicated on the merits.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006), citing 38 U.S.C.A. § 5103A(d) (West 2002) and 38 C.F.R. § 3.159(c)(4) (2011).

Additionally, the claims file includes private treatment records, the latest of which is dated in January 2010 and VA medical center treatment records last dated in August 2009.  In accordance with its duty to assist, the RO must request and obtain any and all contemporary records pertaining to the claim on appeal.  38 C.F.R. § 3.159(c).

Accordingly, the case is REMANDED for the following action:

1.  Secure any and all pertinent records which have been identified but not previously secured for inclusion in the claims file.  All attempts to secure this evidence must be documented in the claims file.  If the records cannot be located, specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  Then: (a) notify the Veteran of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The Veteran must then be given an opportunity to respond.  

2.  Then, make arrangements with the appropriate VA medical facility for the Veteran to undergo a VA examination to determine the nature and etiology of the Veteran's arthritis.  The claims folder must be made available to the examiner.  The examiner is to note in the examination report that the claims folder has been reviewed.  Any appropriate evaluations, studies, and testing deemed necessary by the examiner should be conducted at this time, and included in the examination report.

In particular, the examiner is to indicate whether arthritis, is at least as likely as not (i.e., 50 percent or greater possibility) related to the Veteran's period of active service, and, in particular, to the reported in-service musculoskeletal complaints, which are deemed credible.  The examiner must consider the Veteran's reports of a continuity of musculoskeletal complaints since service in offering the opinion.  The examiner must provide a complete rationale for any stated opinion.  Should the examiner conclude that he or she cannot provide an opinion without resorting to speculation he or she must provide a rationale as to why this is the case.

3.  Thereafter, ensure that the development above has been completed in accordance with the remand instructions and undertake any other development action that is deemed warranted, and then readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative must be provided a Supplemental Statement of the Case (SSOC) and an appropriate period of time  allowed for response. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


